DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a microporous membrane surrounding the electrically conductive material defining a plurality of pores” in lines 3-4.  It is unclear whether the microporous membrane is intended to define a plurality of pores, as indicated by the term “microporous”, or if the electrically conductive material is intended to define a plurality of pores, as indicated by the sentence structure.  For purposes of this Office Action, it will be assumed that the microporous membrane is intended to define the plurality of pores, consistent with the instant specification (see e.g. Fig 2 which shows pores 105 within the microporous membrane 106).  
The Examiner respectfully suggests an amendment such as “a microporous membrane surrounding the electrically conductive material and defining a plurality of pores” which does not appear to introduce any new subject matter and would overcome the current rejection.
Claim(s) 3, 4, 7, and 12-13 recite the limitations “of the series of pores”.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner respectfully suggests an amendment such as “of the plurality of pores” which does not appear to introduce any new subject matter and would overcome the current rejection.
Claim 4 recites the limitations “the second portion of the series of pores”.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner respectfully suggests an amendment such as “a second portion of the [plurality] of pores” which does not appear to introduce any new subject matter and would overcome the current rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 4,987,274).
Regarding claim 1, Miller et al. discloses a conductor assembly (coaxial cable 10, Title) comprising:

a microporous membrane (insulation 14) surrounding the electrically conductive material (as shown in Fig 1) [and] defining a plurality of pores (col. 2, lines 43-59); and
a ceramic material within at least a first portion of the plurality of pores (ceramic filler, col. 2, lines 45-48).
Regarding claim 2, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses a non-porous layer (ground jacket 16 and insulative sheath 18) surrounding the microporous membrane (as shown in Fig 1).
Regarding claim 3, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses a sealant material (silane coating, col. 2, lines 55-57, which reads on a “sealant” because the silane coats, i.e. seals, the ceramic filler) within at least a second portion of the [plurality] of pores (it is submitted that because the silane coating is applied to the ceramic filler, which is within a portion of the pores, see col. 2, lines 43-59, the silane coating is reasonably interpreted to also be contained within a portion of the pores).
Regarding claims 5-6 and 8-9, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses that the microporous membrane includes a polymeric matrix, specifically a thermoplastic fluoropolymer material, specifically PTFE (fluoropolymer matrix of PTFE, col. 2, lines 53-55) and a spherulitic structure (it is submitted that because the thermoplastic fluoropolymer is the same, specifically PTFE, as the instant invention (see instant specification pg. 4, line 19 to pg. 5, line 6) it is reasonably interpreted that the same material would exhibit a spherulitic structure).
Regarding claim 7, Miller et al. discloses all of the claim limitations as set forth above.

Regarding claim 11, Miller et al. discloses a method of manufacturing an electrical conductor (coaxial cable 10, Title) comprising:
depositing a microporous membrane (insulation 14) defining a plurality of pores (col. 2, lines 43-59) around an electrically conductive material (central conductor 12, as shown in Fig 1);
a microporous membrane  surrounding the electrically conductive material (as shown in Fig 1) [and]; and
filling at least a first portion of the plurality of pores with a ceramic material (ceramic filler, col. 2, lines 45-48).
Regarding claim 12, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. further discloses filling at least a second portion of the [plurality] of pores with a polymeric electrically insulating sealant (silane coating, col. 2, lines 55-57, which reads on a “polymeric electrically insulating sealant” because the silane coats, i.e. seals, the ceramic filler; it is submitted that because the silane coating is applied to the ceramic filler, which is within a portion of the pores, see col. 2, lines 43-59, the silane coating is reasonably interpreted to also be contained within a portion of the pores).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,987,274), as applied to claim 1 above, in view of Su (US 2014/0057094 A1).
Regarding claim 4, Miller et al. discloses all of the claim limitations as set forth above.

Su teaches providing a composite material using a porous PTFE expanded film which may include ceramic fillers ([0007-0012]).  Su teaches that such a film has a pore size of from 1 to 100 m, a porosity of 30-98%, and a thickness of from 0.5 to 300 m ([0013]]).
Miller et al. and Su are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely PTFE porous membranes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the microporous membrane of Miller et al. (PTFE insulation) would have pores, as disclosed by Miller et al. (col. 2, lines 43-59), and would have certain pore sizes.  It would have been further obvious to the skilled artisan that pore sizes between 1 to 100 m are appropriate, as suggested by Su, because the materials are substantially similar, i.e. both are porous PFTE films/membranes.
Accordingly, absent additionally recited structure, it would have been obvious to the skilled artisan that amongst any two pores within the range of pore sizes, one pore would be smaller than another pore, or one “portion” would be smaller than another “portion” of the pores.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,987,274), as applied to claim 1 above, in view of Madbouly et al. (US 2018/0041086 A1).
Regarding claim 10, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. discloses a ceramic material within at least a first portion of the plurality of pores (silica powder ceramic filler, col. 2, lines 45-48), but does not disclose that the ceramic material includes boron nitride.

Miller et al. and Madbouly et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely porous membranes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that alumina, silica, and boron nitride are obvious variants of one another used as fillers in a polymer/fluoropolymer composite, as suggested by Madbouly et al.  Accordingly, it would have been obvious to the skilled artisan to routinely select boron nitride as the filler for Miller et al. as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,987,274), as applied to claim 11 above, in view of Chan et al. (US 2012/0208366 A1).
Regarding claims 13 and 14, Miller et al. discloses all of the claim limitations as set forth above.
Miller et al. discloses filling at least a first portion of the plurality of pores with a ceramic material (ceramic filler, col. 2, lines 45-48), but does not disclose that said filling includes atomic layer deposition, specifically plasma enhanced atomic layer deposition.
Chan et al. teaches using plasma enhanced atomic layer deposition for depositing porous dielectric materials, e.g. silicon oxide (Title/Abstract; see also [0022-0025]).  
Miller et al. and Chan et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely porous dielectric materials.

Regarding claim 15, modified Miller discloses all of the claim limitations as set forth above.
Modified Miller further discloses exposing the microporous membrane to a plasma mixture containing a ceramic precursor (Chan: organosilicon precursor, [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	04/15/2021